PONES, Justice,
concurring in result.
The Chief Justice has written an excellent opinion, exploring every avenue that might lead the Court to the correct judicial resolution of this dispute between the City of Jackson and the County of Madison. But the intractable problem presented must, in the final analysis, be answered by an interpretation of T.C.A. § 49-605. The difficulty in finding the correct judicial solution of the problem in that section lies in the fact that there is no express language in the statute that dictates either result, and an attempt to ascertain legislative intent is, in my opinion, inappropriate because the section was enacted prior to the existence of federal revenue sharing.
My brother Brock has written an excellent, well reasoned opinion, but I do not share his conviction that City of Harriman v. Roane Co., supra, and Board of Education v. Shelby Co., infra, control the disposition of this case. Like the dissent, I do not concur in predicating the decision, in whole or in part, on equitable considerations. This record is inadequate to enable me to pass judgment on the equities. In my opinion, the equities of slicing the federal revenue sharing pie are appropriate for the legislative halls only.
I concur in the result reached by the majority only because T.C.A. § 49-605 can be read to say that the expression “all school funds” is modified by the phrase “received from the state, county and other political subdivisions”, and therefore carries no mandate that federal revenue sharing funds be apportioned.
COOPER, J., concurs.